Citation Nr: 1213881	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-50 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a gunshot wound to the upper left chest.

4.  Entitlement to service connection for residuals of a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to December 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that the Veteran submitted a substantive appeal in December 2009 with respect to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, during the course of the appeal, the RO granted service connection for this claim in a November 2011rating decision. As the RO granted in full the benefits on appeal, the service connection claim for PTSD is no longer in appellate status and no further consideration is required. 


FINDINGS OF FACT

1. The competent and credible lay evidence indicates that the Veteran's current tinnitus is etiologically related to active military service. 

2.  The evidence of record shows that the Veteran does not have a current bilateral hearing loss disability as defined by VA regulations.

3.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of residuals of a gunshot wound to the upper left chest.

4.  The preponderance of the evidence shows that the Veteran does not have a current bilateral hip disorder.




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

3.  The criteria for service connection for residuals of a gunshot wound to the upper left chest have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Regarding entitlement to service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

After careful review of the claims folder, the Board finds that a letter dated in July 2008 satisfied the duty to notify provisions prior to the May 2009 AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate her service connection claims for bilateral hearing loss, residuals of a gunshot wound of the left upper chest and residuals of a bilateral hip injury.  The Veteran was notified of how VA determines the disability rating and effective date if her claim is granted.  The letter also informed the Veteran of her and VA's respective duties for obtaining evidence.  The letter requested that she provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains some of the Veteran's service treatment records, VA treatment records, private treatment records, a VA joint examination report dated in April 2009 and a VA audiological examination report dated in August 2009.  

The Board observes that some of the Veteran's service treatment records are unavailable.  In a case in which a veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  The RO requested the Veteran's service treatment records from the Records Management Center (RMC) in November 2008.  The RMC responded in November 2008 that a special search was conducted and no record was found.  The RMC system records had been flagged with a "No Record Charge Card" to indicate an interest in receiving the folder if the records are found and it will be transferred to the RO.  The July 2008 VCAA notice requested that the Veteran submit any military medical records in her possession.  The RO received copies of the service treatment records in the Veteran's possession in December 2008.  The RO made a formal finding on the unavailability of the Veteran's service treatment records in March 2009 documenting the attempts to obtain the Veteran's records.  In addition, the RO contacted the Veteran and informed her that they were unable to obtain copies of her service treatment records.  The Veteran stated that she sent all of the treatment records in her possession and to continue processing her claim.  In August 2009, the RO contacted the last unit to which the Veteran was assigned prior to discharge and they were informed that the unit has no records and there is no one they know of who could provide information on the Veteran.  There were also no records of any kind on the Veteran at the Madigan Army Medical Center in Fort Lewis, Colorado, which was the Veteran's last duty station prior to discharge.  

The April 2008 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiners provided an assessment of the Veteran's current conditions.  The April 2009 examiner of joints determined that the Veteran had a normal examination despite subjective complaints of pain.  She did not provide an opinion as she determined the Veteran had a normal hip examination.  The audiological examiner provided a rationale for her opinion, which appears to be based on both the medical and lay evidence of record.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

The Board observes that the Veteran was not provided with a VA examination for her service connection claim for residuals of a gunshot wound to the upper left chest.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran contends that a gunshot wound to the upper left chest resulted in muscle damage of the chest wall; however, there is no evidence of her describing any current symptoms (to include chest pain) and there is no evidence that the Veteran has a diagnosis of a current disability.  Furthermore, there is no medical evidence that the Veteran received a gunshot wound to the upper left chest while wearing body armor resulting in damage to the upper chest wall during service.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Tinnitus

The Veteran contends that her tinnitus is related to active military service.  Specifically, she asserts that her tinnitus was caused by loud noise exposure due to working as a heavy construction equipment operator during military service.   

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that she experiences tinnitus and the Veteran is considered competent to report the observable manifestations of her claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, an April 2009 VA examination report shows the Veteran has a diagnosis of tinnitus.

The Board recognizes that some of the Veteran's service treatment records are missing to include a separation examination.  A review of the Veteran's service treatment records that are contained in the claims file reveal that the Veteran did not complain of or receive treatment for tinnitus during military service.  However, the Veteran reported a history of military noise exposure.  The Board observes that the Veteran's DD Form 214 indicates that her military occupational specialty (MOS) during service was a heavy construction equipment operator.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As heavy construction equipment operator it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of her active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

The Board observes that the record contains a negative nexus opinion from a VA examiner in April 2009.  The examiner determined that in the absence of acoustic damage it is not at least as likely as not that tinnitus is related to the Veteran's military service.  

Nonetheless, the Veteran may also establish the third Hickson element by demonstrating continuity of symptomatology.  The Veteran testified that the onset of tinnitus occurred during her active military service and she has had a continuity of symptoms since service.  See July 2008 claim, April 2009 VA examination report and December 2009 substantive appeal.  The Veteran is competent to report continuity of symptomatology with respect tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has consistently reported that her tinnitus began in service with a continuity of symptoms thereafter throughout the appeal.  In addition, there is nothing in the record that indicates these statements are not credible.  Therefore, the Board concludes the Veteran's statements of the onset of tinnitus during military service and a continuity of symptoms since service is credible.  

The United States Court of Appeals for Veterans Claims has held that where there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and medical evidence of a current diagnosis, such evidence suffices to indicate that disability may be associated with active service.  Charles v. Principi, 16 Vet. App 70, 374 (2002).  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to acoustic trauma during active military service.  Accordingly, the claim of entitlement to service connection for tinnitus is warranted.

Bilateral Hearing Loss

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing disability under VA regulations.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided with a VA audiological examination in April 2009.  The examination revealed pure tone thresholds in the right ear were 20 dB at 500 Hz, 20 dB at 1000 Hz, 20 dB at 2000 Hz, 15 dB at 3000 Hz and 15 dB at 4000 Hz.   The speech recognition score using the Maryland CNC Test was 94 percent for the right ear.  The pure tone thresholds for the left ear were 20 dB at 500 Hz, 25 dB at 1000 Hz, 20 dB at 2000 Hz, 20 dB at 3000 Hz and 25 dB at 4000 Hz.  The speech recognition score for the left ear using the Maryland CNC Test was 94 percent.  The examiner determined that the test results indicated normal hearing sensitivity bilaterally and that the speech reception thresholds were in agreement with pure tone test results.  There are no other recent audiological evaluations in the record that show the Veteran meets VA regulations of a current hearing disability.  Thus, the medical evidence of record shows that her hearing impairment does not meet the definition of a current hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.    

The evidence supporting a current bilateral hearing loss disability consists of lay statements from the Veteran.  The Veteran contends that she has hearing loss due to exposure to high levels of noise from working around heavy construction equipment during her military career.  See July 2008 claim.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Nonetheless, the Veteran is not competent to report that she meets the auditory decibel threshold that is required for her claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran, it finds that she is not competent to state that the Veteran meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the case of hearing loss, the regulations explicitly state the auditory decibel threshold required.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Residuals of a Bilateral Hip Disability and Residuals of a Gunshot Wound to the Upper Left Chest

In order for the veteran to be entitled to service connection for a bilateral hip disorder and residuals of a gunshot wound to the upper left chest, the medical evidence must show a current diagnosis of the claimed disabilities.  After a careful review of the record, the Board concludes that the Veteran does not have a current diagnosis of a bilateral hip disorder or any residual disorder of the upper left chest.  In this regard, post service treatment records do not document any complaints of hip problems or provide a diagnosis of a hip disorder.  Furthermore, the April 2009 VA examination reveals that the Veteran had a normal left hip based on examination, despite her complaints of subjective left hip pain.  The Board notes that the examiner only addressed her left hip as the Veteran explained to her that the issue is with the left hip, not bilateral hips.  The Board recognizes that the April 2009 examiner noted that the Veteran had subjective complaints of pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).   Post service treatment records also do not show any treatment for a disorder of the upper left chest to include any residuals due to an injury.   There is no medical evidence the Veteran complained of muscle pain in the upper left chest.  The Veteran denied chest pain in December 2009 and March 2010.  However, a December 2010 VA treatment record shows that the Veteran sought emergency treatment for chest pain and possible heart failure; however, there is no evidence of a diagnosis of a chest disorder as a residual to an injury to include the claimed in-service injury.  Thus, the Board finds that there is no medical evidence of a current diagnosis for a bilateral hip disorder or chest disorder to include any residuals of a gunshot wound to the upper left chest.

The only evidence supporting a finding of a current diagnosis of a bilateral hip disorder, a left hip disorder or residuals of an injury to the upper left chest consists of the lay statements from the Veteran.  The Board notes that the Veteran did not report any symptoms with respect to her chest, but she contends the muscle of the upper chest wall was damaged in service.  Lay persons can provide an eyewitness account of the veteran's visible symptoms, such as, in this case the pain she feels in her left hip.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent to report that she has specific diagnoses of any bilateral hip disorder or injury to the chest wall to include muscle damage, because that assessment does not involve a simple diagnosis.  Therefore, the Veteran's statements that she has a current bilateral hip disorder or chest disorder have no probative value because lay persons are not competent to offer medical opinions as to specific diagnoses that require special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Without evidence of a current disability, the Board must find that the Veteran's claims of entitlement to service connection for a bilateral hip disorder and residuals of a gunshot wound to the upper left chest are not warranted.  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claims for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

1.  Entitlement to service connection for tinnitus is granted.

2.  Entitlement to service connection for bilateral hearing loss is denied.

3.  Entitlement to service connection for residuals of a gunshot wound to the upper left chest is denied.

4.  Entitlement to service connection for residuals of a bilateral hip disability is denied.




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


